Citation Nr: 0925913	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  05-20 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to 
September 1979.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.  In August 2007, the Board 
remanded the case to the agency of original jurisdiction 
(AOJ) for additional development, and it now returns to the 
Board for appellate review. 


FINDING OF FACT

A low back disorder was not present in service, manifested 
within one year of the Veteran's discharge from service, or 
shown to be causally or etiologically related to any disease, 
injury, or incident in service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by the 
Veteran's military service, nor may it be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in August 2002, prior to the initial 
unfavorable AOJ decision issued in August 2003.  An 
additional letter was sent in September 2007.

The Board observes that the pre-adjudicatory VCAA notice 
issued in August 2002 informed the Veteran of the type of 
evidence necessary to establish service connection, how VA 
would assist him in developing his claims, and his and VA's 
obligations in providing such evidence for consideration.  
With regard to the notice requirements under Dingess/Hartman, 
only the September 2007 VCAA letter provided notice as to 
disability ratings and effective dates.  The Board 
acknowledges the defective timing of this notice, but finds 
that no prejudice to the Veteran has resulted.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  As the 
Board herein concludes that the preponderance of the evidence 
is against the Veteran's service connection claim, any 
questions as to the assignment of disability ratings and 
effective dates are rendered moot.  Therefore, the Board 
finds that the Veteran was provided with all necessary notice 
under VCAA prior to the initial adjudication of his claim. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (Fed. Cir. 2006).  Based on the above, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing him 
with a VA examination.  The Veteran's service treatment 
records, VA medical records, and the report of a May 2009 VA 
examination were reviewed by both the AOJ and the Board in 
connection with adjudication of his claim.  The Board 
observes that the only VA medical records in the claims file 
are from the Wichita VA Medical Center (VAMC) and the Veteran 
apparently claims treatment at the Alexandria VAMC.  Multiple 
requests were sent to the Alexandria VAMC for relevant 
records, and each request yielded a response that there was 
no record of treatment of the Veteran at that facility.  As 
the RO attempted more than once to obtain these records, to 
no avail, the Board finds that VA has satisfied its duty to 
assist by obtaining relevant treatment records.  The Veteran 
has not identified any additional, relevant records that VA 
needs to obtain for an equitable disposition of the claims. 

With regard to the May 2009 VA examination, the Board notes 
that when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  In this case, the Board determines that the VA 
examination report is adequate for rating purposes.  
Specifically, the Board notes that the VA examiner reviewed 
the Veteran's claims file, noting both his in-service back 
treatment and post-service back complaints, documented the 
Veteran's self-reported medical history, and examined the 
Veteran prior to forming his opinion as to the etiology of 
the Veteran's low back disorder.  The opinion is also 
supported by a complete rationale based on this information.  
For these reasons, the Board finds that the May 2009 VA 
examination was adequate and that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a).  Connecting the disability to service may be 
accomplished through statutory presumption or through 
affirmative evidence that shows inception or aggravation 
during service, or that otherwise indicates a direct 
relationship between service and the current disability.  38 
C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including arthritis, to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
 
A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

The Veteran contends that he suffers a disorder of the low 
back as a result of injury sustained when he slipped off the 
back of a vehicle and came down on the edge of the vehicle.  
Thus, he argues that service connection is warranted for 
these disorders. 

With respect to the low back disorder claim, post-service 
treatment records show a diagnosis of lumbar strain, muscle 
spasm, spondylolysis L5, and spondylolisthesis L5-S1.  
Imaging studies have also shown mild hypertrophic 
degenerative changes.  Thus, the Veteran has a current 
diagnosis of a low back disorder.

Additionally, service treatment records reveal treatment for 
lumbar spasms in March 1978 and strained muscle in the back 
after digging poles in May 1979.  The Veteran's September 
1985 service separation examination shows complaints of 
recurrent back pain; even so, the clinical examination at 
that time was normal and no diagnosis was assigned for a low 
back disorder. 

Nevertheless, as there is evidence of in-service low back 
symptoms and a current disability, the claim rests on whether 
there is a relationship between the two.  First, the Board 
observes that the record does not establish that the Veteran 
received a diagnosis of arthritis of his low back within one 
year of service discharge.  Therefore, service connection on 
a presumptive basis is not warranted. 
With regard to direct service connection, the Veteran was 
afforded a VA examination in May 2009.  After a review of 
both in-service and post-service treatment records and 
examination of the Veteran, the examiner opined that the 
Veteran's current low back disorder was not caused by or a 
result of his military service.  In support of this opinion, 
the examiner noted that the Veteran had denied to the 
examiner any post-service back injuries, but a May 2000 VA 
treatment record reports that the Veteran was seen for 
complaints of low back pain after injury sustained while 
being arrested.  The examiner also observed that the Veteran 
had a 20 year history of employment as a floor installer, 
which he opined at least as likely as not was a large 
contributor to mechanical changes in the back and which, in 
turn, were compounded by the normal aging process.  Finally, 
the examiner stated that a person with a chronic issue such 
as the Veteran was claiming would be expected to seek 
treatment more frequently than 15 years after service.  For 
these reasons, the examiner determined that there was no 
relationship between the Veteran's current back disorder and 
his military service.  

Thus, no competent professional opinion has been presented 
that relates the Veteran's low back disorder to his time in 
the military.  The Board acknowledges the Veteran's 
statements with respect to the etiology of his back disorder.  
The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., low back pain.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  However, the Board finds 
the assertions by the Veteran that he has had back pain since 
service to not be credible.  

In this regard, the Board notes, as did the VA examiner, that 
the first reference to treatment of the low back is dated in 
May 2000, almost 15 years after discharge.  The lapse in time 
between service and the first complaints and diagnoses weighs 
against the Veteran's claim.  The Board may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the Veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc). 

Nevertheless, the Board may not determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence, but must consider the 
credibility of the lay evidence in and of itself.  Buchanan 
v. Nicholson, 451 F3d. 1331 (2006).  Nor may the Board 
discount the Veteran's assertions merely because the Veteran 
is an interested party.  See Cartwright v. Derwinski, 2 Vet. 
App. 24, 25 (1991).  

However, the Board observes that the Veteran first complained 
of back pain in May 2000, which he reported started when he 
was arrested.  Additionally, the Veteran denied any prior 
history of back problems.  For these reasons, the Board does 
not find the Veteran's allegations that he has suffered back 
pain since service to be credible evidence of continuity of 
symptomatology.  Thus, the Board assigns no probative value 
to the Veteran's claim that he has had back pain since 
service. 

Except with such evidence of continuity, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the question of diagnosis 
and causation.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Here, the VA examiner's opinion is against the Veteran's 
claim; thus, the competent and probative evidence is against 
a relationship between the Veteran's low back disorder and 
his military service.  Therefore, service connection is not 
warranted for a low back disorder.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as there is no competent and 
probative evidence in favor of the Veteran's claims, the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a low back disorder.  Therefore, 
the benefit of the doubt doctrine is not applicable in the 
instant appeal, and his service connection claim must be 
denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 
4.7. 
	



ORDER

Service connection for a low back disorder is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


